UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 24, 2010or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10204 CPI Corp. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1706 Washington Ave., St. Louis, Missouri (Address of principal executive offices) 43-1256674 (I.R.S. Employer Identification No.) (Zip Code) Registrant’s telephone number, including area code: 314/231-1575 Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, par value $0.40 per share Name of each exchange on which registered New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§299.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated fileroNon-accelerated fileroAccelerated filerxSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYesx No As ofSeptember 1, 2010, 7,308,865 shares of the registrant’s common stock were outstanding. CPI CORP. INDEX TO QUARTERLY REPORT ON FORM 10-Q 12 AND 24 WEEKS ENDED JULY 24, 2010 PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements: Interim Consolidated Balance Sheets July 24, 2010 (Unaudited) and February 6, 2010 1 Interim Consolidated Statements of Operations (Unaudited) 12 and 24 Weeks Ended July 24, 2010 and July 25, 2009 3 Interim Consolidated Statement of Changes in Stockholders' Equity (Unaudited) 24 Weeks Ended July 24, 2010 4 Interim Consolidated Statements of Cash Flow (Unaudited) 24 Weeks Ended July 24, 2010 and July 25, 2009 5 Notes to Interim Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 EXHIBIT INDEX 27 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CPI CORP. Interim Consolidated Balance Sheets - Assets in thousands July 24, 2010 (Unaudited) February 6, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade Other Inventories Prepaid expenses and other current assets Refundable income taxes Deferred tax assets Assets held for sale Total current assets Property and equipment: Land Buildings and building improvements Leasehold improvements Photographic, sales and manufacturing equipment Total Less accumulated depreciation and amortization Property and equipment, net Prepaid debt fees Goodwill Intangible assets, net Deferred tax assets Other assets TOTAL ASSETS $ $ See accompanying footnotes to the interim consolidated financial statements. 1 CPI CORP. Interim Consolidated Balance Sheets – Liabilities and Stockholders’ Equity in thousands, except share and per share data July 24, 2010 (Unaudited) February 6, 2010 LIABILITIES Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued employment costs Customer deposit liability Sales taxes payable Accrued advertising expenses Accrued expenses and other liabilities Total current liabilities Long-term debt, less current maturities Accrued pension plan obligations Other liabilities Total liabilities CONTINGENCIES (see Note 11 ) STOCKHOLDERS' EQUITY Preferred stock, no par value, 1,000,000 shares authorized; no shares outstanding - - Preferred stock, Series A, no par value, 200,000 shares authorized; no shares outstanding - - Common stock, $0.40 par value, 50,000,000 shares authorized; 9,457,694 and 9,184,081 shares outstanding at July 24, 2010, and February 6, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock - at cost, 2,133,566 and 2,175,591 shares at July 24, 2010, and February 6, 2010, respectively ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying footnotes to the interim consolidated financial statements. 2 CPI CORP. Interim Consolidated Statements of Operations (Unaudited) in thousands, except share and per share data 12 Weeks Ended 24 Weeks Ended July 24, 2010 July 25, 2009 July 24, 2010 July 25, 2009 Net sales $ Cost and expenses: Cost of sales (exclusive of depreciation and amortization shown below) Selling, general and administrative expenses Depreciation and amortization Other charges and impairments ) ) Income (loss) from operations ) ) Interest expense Interest income - 15 7 41 Other income (expense), net ) 7 16 Income (loss) before income tax provision (benefit) Income tax provision (benefit) NET INCOME (LOSS) $ ) $ ) $ $ ) NET INCOME (LOSS) PER COMMON SHARE Net income (loss) per common share - diluted $ ) $ ) $ $ ) Net income (loss) per common share - basic $ ) $ ) $ $ ) Weighted average number of common and common equivalent shares outstanding - diluted Weighted average number of common and common equivalent shares outstanding - basic See accompanying footnotes to the interim consolidated financial statements. 3 CPI CORP. Interim Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) Twenty-four weeks ended July 24, 2010 in thousands, except share and per share data Accumulated Additional other Treasury Common paid-in Retained comprehensive stock, stock capital earnings loss at cost Total Balance at February 6, 2010 $ ) $ ) $ Net income - Total other comprehensive income, net of taxeffect (consisting of foreign exchange impact) - Total comprehensive income Surrender of employee shares for taxes - ) ) Issuance of common stock and restricted stock awards, net of forfeitures (329,603 shares) ) - - Stock-based compensation recognized - Increased tax benefit related to stock-based compensation - 20 - - - 20 Dividends ($0.41 per common share) - - ) - - ) Balance at July 24, 2010 $ ) $ ) $ See accompanying footnotes to the interim consolidated financial statements. 4 CPI CORP. Interim Consolidated Statements of Cash Flows (Unaudited) in thousands 24 Weeks Ended July 24, 2010 July 25, 2009 Reconciliation of net income (loss) to cash flows provided by (used in) operating activities: Net income (loss) $ $ ) Adjustments for items not requiring (providing) cash: Depreciation and amortization Amortization of prepaid debt fees Stock-based compensation expense (Gain) loss on sale of assets held for sale ) 50 Loss on disposition of property and equipment 84 Deferred income tax provision ) Change in interest rate swap ) ) Pension, supplemental retirement plan and profit sharing expense Other (3 ) - Increase (decrease) in cash flow from operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets ) Accounts payable Contribution to pension plan ) ) Accrued expenses and other liabilities ) ) Income taxes payable ) Deferred revenues and related costs Other 58 ) Cash flows provided by operating activities See accompanying footnotes to the interim consolidated financial statements. 5 CPI CORP. Interim Consolidated Statements of Cash Flows (continued) (Unaudited) in thousands 24 Weeks Ended July 24, 2010 July 25, 2009 Cash flows provided by operating activities Cash flows used in financing activities: Repayment of long-term debt ) ) Payment of debt issuance costs - ) Cash dividends ) ) Other ) ) Cash flows used in financing activities ) ) Cash flows (used in) provided by investing activities: Additions to property and equipment ) ) Proceeds from sale of assets held for sale Proceeds from sale of property and equipment 1 Other 41 82 Cash flows used in investing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid, net $ $ Supplemental non-cash financing activities: Issuance of treasury stock under the Employee Profit Sharing Plan $ $ Issuance of restricted stock and stock options to employees and directors $ $ See accompanying footnotes to the interim consolidated financial statements. 6 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) NOTE 1- DESCRIPTION OF BUSINESS AND INTERIM CONSOLIDATED FINANCIAL STATEMENTS CPI Corp. is a holding company engaged, through its wholly-owned subsidiaries and partnerships, in selling and manufacturing professional portrait photography of young children, individuals and families and offers other related products and services. The Company operates 3,033 (unaudited) professional portrait studios as of July 24, 2010, throughout the U.S., Canada, Mexico and Puerto Rico, principally under license agreements with Sears and Toys “R” Us and lease and license agreements with Walmart.The Company also operates websites which support and complement its Sears, Walmart and Toys “R” Us studio operations.These websites serve as vehicles to archive, share portraits via email (after a portrait session) and order additional portraits and products. In the first quarter of 2010, the Company entered into a license agreement with Toys “R” Us – Delaware, Inc. (“TRU”) which grants the Company an exclusive license to operate photo studios in certain Babies “R” Us stores under the Kiddie Kandids name.The term of the agreement expires on January 31, 2016.See Note 4 for further discussion.Separately, in the first quarter of 2010, the Company also acquired certain assets of Kiddie Kandids, LLC in an auction approved by the United States Bankruptcy Court for the District of Utah (the “Kiddie Kandids, LLC asset acquisition”). The Company evaluated the assetpurchase under the guidance in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 805, “Business Combinations” anddetermined the purchase was an asset acquisition rather than a business combination. Accordingly, the purchase of such assets has been classified as an asset acquisition in the accompanying interim consolidated financial statements. The Interim Consolidated Balance Sheet as of July 24, 2010, the related Interim Consolidated Statements of Operations for the 24 weeks ended July 24, 2010, and July 25, 2009, the Interim Consolidated Statement of Changes in Stockholders’ Equity for the 24 weeks ended July 24, 2010, and the Interim Consolidated Statements of Cash Flows for the 24 weeks ended July 24, 2010, and July 25, 2009, are unaudited.The interim consolidated financial statements reflect all adjustments (consisting only of normal recurring accruals), which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the CPI Corp. 2009 Annual Report on Form 10-K for its fiscal year ended February 6, 2010.The results of operations for the interim periods should not be considered indicative of results to be expected for the full year. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates include, but are not limited to, insurance reserves; depreciation; recoverability of long-lived assets and goodwill; defined benefit retirement plan assumptions and income tax.Actual results could differ from those estimates. Certain reclassifications have been made to the 2009 financial statements to conform with the current year presentation. NOTE 2- FAIR VALUE MEASUREMENTS FASB ASC Topic 820, “Fair Value Measurements and Disclosures” (“ASC Topic 820”) defines fair value, sets a framework for measuring fair value, which refers to certain valuation concepts and practices, and requires certain disclosures about fair value measurements. Fair value is defined as the price at which an asset could be exchanged in a current transaction between knowledgeable, willing parties or the amount that would be paid to transfer a liability to a new obligor, not the amount that would be paid to settle the liability with the creditor.Where available, fair value is based on observable market prices or parameters or derived from such prices or parameters. Where observable prices or inputs are not available, valuation models are applied. These valuation techniques involve some level of management estimation and judgment, the degree of which is dependent on the price transparency for the instruments or market and the instruments’ complexity. Assets and liabilities recorded at fair value in the Consolidated Balance Sheets are categorized based upon the level of judgment associated with the inputs used to measure their fair value. Hierarchical levels, defined by ASC Topic 820 and directly related to the amount of subjectivity associated with the inputs to fair valuation of these assets and liabilities, are as follows: 7 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) Level 1 - Inputs were unadjusted, quoted prices in active markets for identical assets or liabilities at the measurement date. Level 2 - Inputs (other than quoted prices included in Level 1) were either directly or indirectly observable for the asset or liability through correlation with market data at the measurement date and for the duration of the instrument’s anticipated life. Level 3 - Inputs reflected management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date. Consideration was given to the risk inherent in the valuation technique and the risk inherent in the inputs to the model. Determining which hierarchical level an asset or liability falls within requires significant judgment.The Company evaluates its hierarchy disclosures each quarter.The following table summarizes the financial instruments measured at fair value in the Consolidated Balance Sheet as of July 24, 2010 (in millions): Fair Value Measurements Level 1 Level 2 Level 3 Total Liabilities Interest rate swap (1) $
